                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 17-00284-6
NING JIAN DU


                                     ORDER

      AND NOW, this 9th day of July 2021, upon consideration of Ning Jian Du’s

Motion for Release (ECF 471) as well as the Government’s Response (ECF 478) and

associated exhibit (ECF 479), it is ORDERED that the Motion is DENIED.



                                             BY THE COURT:



                                              /s/ Gerald J. Pappert
                                             _______________________
                                             GERALD J. PAPPERT, J.




                                         1
